IN THE SUPREME COURT OF THE STATE OF DELAWARE

DARTH HEALD,                         §
                                     §   No. 108, 2020
     Defendant Below,                §
     Appellant,                      §   Court Below: Superior Court
                                     §   of the State of Delaware
           v.                        §
                                     §   ID No. 1901004218(N)
STATE OF DELAWARE,                   §
                                     §
     Plaintiff Below,                §
     Appellee.                       §

                        Submitted: February 10, 2021
                        Decided:   April 27, 2021

Before VALIHURA, TRAYNOR, and MONTGOMERY-REEVES, Justices.

Upon appeal from the Superior Court. REVERSED and REMANDED.

Nicole M. Walker, Esquire, OFFICE OF PUBLIC DEFENDER, Wilmington,
Delaware, for Appellant Darth Heald.

Kathryn J. Garrison, Esquire, DELAWARE DEPARTMENT OF JUSTICE, Dover,
Delaware, for Appellee State of Delaware.
TRAYNOR, Justice:

      A Superior Court jury found Darth Heald guilty of unlawful sexual contact

with a nine-year-old child and related charges. The alleged contact occurred when

Heald brushed the back of his hand over the child’s clothed “private parts” during a

“tag”-like game in which the player who is “it” chases the other players, who, if

caught, are tickled rather than tagged. The prosecution’s case was centered more on

what the child had reported to others than what she said on the witness stand. By

contrast, the defense focused on testimony from other children who were present or

nearby at the time of the alleged offense—accounts that contradicted the

complainant’s version of important facts—and Heald’s testimony denying the

essential elements of the charged offenses. It was, by any reasonable estimation, a

case that could have gone either way.

      This appeal addresses the Superior Court’s admission of evidence throughout

the trial, sometimes over Heald’s objections and sometimes in the absence of any

objection. In the main, we find no reversible error in the court’s evidentiary rulings.

But we also must address Heald’s claim that improper comments in the prosecution’s

opening statement and again in its closing argument cast doubt on the fairness and

integrity of his trial. Because none of the challenged comments drew an objection

from the defense, we are limited to reviewing them for plain error—that is, error that

is “so clearly prejudicial to substantial rights as to jeopardize the fairness and

                                          2
integrity of the trial process.”1 Even so, we have determined that several of the

prosecutor’s comments were improper and that their cumulative effect compromised

the fairness of Heald’s trial. Consequently, we reverse and remand for a new trial.

                           I.     FACTUAL BACKGROUND

       On September 9, 2018,2 nine-year-old Ann3 spent the afternoon playing at her

neighbors’ home with ten-year-old Ashley Heald and eight-year-old Brian Heald.

Another friend from the neighborhood, Carl, also joined the children to play at the

Healds’ home. In the late afternoon, Darth Heald, Ashley’s and Brian’s uncle, who

lived part time with the Healds, joined the four children in a family game called

“Monster,” which combines the rules of tag and hide-and-seek. During the game,

the player designated “it” would look for and chase the others and, upon catching

the hiding players, would tickle them.              Shortly after the game started, Ann

unexpectedly left the Healds’ home and returned to her house. Upon arriving home,

Ann appeared upset and told her father that her friend’s uncle had touched her

inappropriately.




1
  Whittle v. State, 77 A.3d 239, 243 (Del. 2013) (quoting Wainwright v. State, 504 A.2d 1096, 1100
(Del. 1986)).
2
  Both the arrest warrant and the indictment alleged that the offenses were committed “on or about
the 10th day of September, 2018.” App. to Opening Br. at A8–10. The testimony at trial, however,
seems to indicate that the relevant date was Sunday, September 9, which was also the date the
Superior Court used when instructing the jury.
3
  This opinion uses the pseudonyms the parties assigned to the complainant and all juvenile
witnesses.
                                                3
       Heald was indicted on charges of sexual abuse of a child by a person in a

position of trust, authority, or supervision in the second degree; dangerous crime

against a child; unlawful sexual contact in the first degree; and unlawful

imprisonment in the second degree. At Heald’s trial, witness testimony conflicted

regarding the events that occurred during the game of Monster at the Healds’ home

on September 9.

       Ann—now ten years old—testified at trial a year, almost to the day, after the

incident giving rise to the charges against Heald. She could not remember why she

went to the Healds’ home that day or how long she was there. She did, however,

recall playing Monster with Ashley, Brian, Carl, and Heald. Ann testified that Heald

tickled her on her stomach, and he also tickled Brian while the two kids were in

Ashley’s room during the game. At this point, Ann’s testimony took an interesting

turn. Instead of asking Ann what, if anything, happened next, the prosecutor sought

to elicit Ann’s recollection of her interview a month later at the Child Advocacy

Center (the “CAC”), ostensibly so that the State could play the recording of that

interview for the jury under 11 Del. C. § 3507.4 But Ann was unable to recall

whether anyone forced her to participate in the interview or what she was “telling




4
  11 Del. C. § 3507 (“In a criminal prosecution, the voluntary out-of-court prior statement of a
witness who is present and subject to cross-examination may be used as affirmative evidence with
substantive independent testimonial value.”).
                                               4
[the interviewer] about.”5 This last memory lapse caused the prosecutor to ask the

court if she might “approach the witness to possibly refresh her recollection about

why she was at the Child Advocacy Center.”6           Having received the court’s

permission, the prosecutor showed Ann something—the record does not tell us what

it was—and Ann confirmed that what was shown to her helped her “remember a

little bit about being there at the Child Advocacy Center.”7 The prosecutor then led

her into acknowledging that the interview “involve[d] being over at the Heald’s [sic]

house” and also “involve[d] the uncle, Darth.”8 This acknowledgment was followed

immediately by the following exchange:

       Q: And when Uncle Darth played those games with you and the other
          children, did he touch you at any point?
       A: Yes.
       Q: Where did he touch you?
       A: On my private parts.9

       This exchange represents the sum total of Ann’s testimony regarding Heald’s

unlawful sexual contact with her. We pause here to observe that the damaging

exchange quoted above occurred almost immediately after Ann’s recollection was

refreshed—purportedly for another purpose—by an unidentified object.




5
  App. to Opening Br. at A41.
6
  Id.
7
  Id.
8
  Id.
9
  Id.
                                         5
          To fill in the gaps in Ann’s testimony, the State introduced Ann’s CAC

interview.       The State called Amy Kendall, the forensic investigator who had

interviewed Ann, to authenticate the statement under 11 Del. C. § 3507.10 Kendall

explained her training, experience, and the CAC’s process for conducting interviews

of children. The recorded interview was then admitted, without objection, and

played for the jury.

          During Ann’s CAC interview, Ann told Kendall that she was playing hide and

seek at the Healds’ home with Ashley, Brian, Carl, and Heald. Ann explained that

Brian and she were hiding in Ashley’s room with the door locked when Heald

unlocked the door and came into the room. Upon entering the room, Heald tickled

Brian and Ann on their stomachs, backs, and armpits. According to Ann, when

Heald opened a window in the bedroom, Brian ran out of the room. Ann said that

she also tried to leave the room, but Heald was standing in the doorway, blocking

the way out. Ann stated that she then laid on Ashley’s bed and Heald came over to

the bed and touched her. Ann explained that Heald touched her stomach with the

backside of his hand and then moved his hand down over her pants and touched her

private area. All of this contact was over Ann’s clothing. Ann also told Kendall that

she could smell alcohol on Heald’s breath. Heald then asked if she wanted to be his

partner and search for the other kids together. Ann agreed and went downstairs with


10
     See supra note 4.
                                           6
Heald, continuing with the game. Ann stated that she felt uncomfortable, so she

called her dad and asked what time she needed to come home. She then told the

others she needed to leave and ran home.

         The State also called Ashley and Brian Heald as witnesses. Ashley recalled

playing Monster with Brian, Carl, Ann, and Heald. She remembered that Heald was

the monster and that he would chase the children from her bedroom on the second

floor of the house to the bathroom in the basement. Ashley testified that, during the

game, Heald had started to tickle Ann but stopped when Ann asked him to. Ashley

also testified that Ann was never in her room alone with Heald and that, while

everyone was in her room being tickled by Heald, Ann went downstairs to the

kitchen to get a drink. When asked why Ann unexpectedly left the Healds’ house

that day, Ashley recalled that she “just thought she had to go . . . . I thought her

mom texted her. Maybe she had to go somewhere or just do something.”11

         Brian also testified that the four kids were playing Monster with Heald. Brian

explained that all four children were in Ashley’s bedroom playing a computer game

when Heald came in and started tickling all the children. Like Ashley, Brian said

that Ann was never alone with Heald. Brian stated that, while the other kids

continued playing the game with Heald in the basement, Ann stayed in the living

room on the first floor of the house. According to Brian, Ann left the Healds’ house


11
     App. to Opening Br. at A29.
                                            7
five or ten minutes after she told the other kids that she was uncomfortable being at

the house.

        The State also called Ann’s mother and father as witnesses to describe what

happened after Ann returned home from the Healds’ house. When asked about

Ann’s demeanor when she came home, Ann’s father, Ryan Smith, testified that

“[s]he was extremely upset”12 and that he had “never seen her act like that before.

Crying. Just very scared. Just very upset.”13 He thought “something really bad had

happened . . . [and that he was] trying to calm her down.”14 After he was able to

calm Ann down, she told him that “[t]he uncle, the friend’s uncle”15 had “touched

her inappropriately.”16 He encouraged Ann to talk with her grandmother because he

thought that Ann would not tell him more details about what had happened or where

she was touched. Smith explained that he did not call the police “because [he]

wanted to talk it over with her mother . . . [and] get more information.”17

        Ann’s mother, Samantha Houghton, testified that she was still at work when

she received a call from her mother—Ann’s grandmother—about what had

happened to Ann. Houghton testified that she was not able to get a lot of details

from Ann over the phone about what happened because she thought Ann “was kind


12
   Id. at A20.
13
   Id.
14
   Id.
15
   Id. at A22.
16
   Id. at A21.
17
   Id. at A22.
                                          8
of embarrassed.”18 Houghton called the state police on her way home from work to

inquire about what steps she should take. When asked about Ann’s demeanor when

she arrived home from work, Houghton testified that “you could tell that she had

been very upset, that she was crying for a while. Her eyes were red and puffy. She

wouldn’t look me in the face when she was talking to me. She kept her head down.

Just very nervous.”19 Houghton explained that getting Ann to share the details about

what happened “was kind of like unravelling a[n] onion a little bit at a time. Little

questions at a time.”20 Houghton also said that she did not call the police after talking

with Ann because she “didn’t want to frighten her by having people come over to

[the] house.”21 Houghton testified that after she talked with Ann, instead of calling

the police, she scheduled an appointment for Ann to see her counselor, who Ann saw

for her school-related anxiety. Houghton stated that after Ann’s appointment, the

counselor reported the incident to law enforcement.

        After the Superior Court engaged in a colloquy with Heald to ensure that his

decision to testify in his own defense was made knowingly, intelligently, and

voluntarily, Heald took the stand. He testified that, on the day in question, as the

other witnesses had explained, he was playing Monster with Ashley, Brian, Carl,




18
   Id. at A18.
19
   Id. at A19.
20
   Id.
21
   Id.
                                           9
and Ann. Heald recalled that at first Ann was shy and unsure about being tickled,

but after Brian explained the game to her, she said that she wanted to play. Heald

related that after he tickled all four children in Ashley’s room, everyone left Ashley’s

room and went downstairs. He chased Ashley, Brian, and Carl to the bathroom in

the basement, while Ann stayed in the kitchen on the first floor of the house. Heald

denied ever being alone with Ann and denied touching her in a sexual manner.

      Heald was convicted on all charges and sentenced to 13 years Level V

incarceration suspended after two years for decreasing levels of supervision. This

appeal followed.

                                  II.   ANALYSIS

      Heald raises a host of evidentiary issues relating to the Superior Court’s

admission—in some instances over his objections, in another without objection from

him—of Ann’s parents’ testimony. He also contends that the court plainly erred by

allowing the forensic interviewer (Kendall) to testify about her training and

experience in child-interview techniques and to explain the CAC interview process.

But the claim upon which the resolution of this appeal hinges, in our view, is Heald’s

prosecutorial misconduct claim. Heald points to a series of comments the prosecutor

made during her opening statement and closing argument, which he claims “directly

and indirectly vouched and elicited sympathy for [Ann][,] were improper[,] and




                                          10
jeopardized the fairness and integrity of [his] trial.”22 Because we agree with Heald’s

characterization of the impact of the prosecutor’s comments on his trial, we begin

our analysis there.

       A.      Prosecutorial Misconduct

       Heald argues that the prosecutor made several comments during her opening

statement and closing argument that impermissibly vouched for Ann’s credibility

and undermined the fairness and integrity of his trial. Because Heald did not object

to the prosecutor’s statements, we review for plain error.23

       Under plain error review, we first conduct a de novo review of the record to

determine whether prosecutorial misconduct occurred.24 If we determine that the

prosecutor’s actions rise to the level of misconduct, we must reverse if the error

complained of is “so clearly prejudicial to substantial rights as to jeopardize the

fairness and integrity of the trial process.”25           When more than one statement

amounting to misconduct is involved, “our analysis includes a review of both the

statements’ individual and cumulative effect.”26

       Our review also takes into account the influential role a prosecutor plays “in

the criminal justice system because they have the dual obligations of presenting the



22
   Opening Br. at 23.
23
   Green v. State, 147 A.3d 748, 2016 WL 4699156, at * 2 (Del. Sept. 7, 2016) (TABLE).
24
   Whittle, 77 A.3d at 243 (citing Baker v. State, 906 A.2d 139, 150 (Del. 2006)).
25
   Id. (quoting Wainright, 504 A.2d at 1100).
26
   Baker, 906 A.2d at 151 n.22 (Del. 2006) (quoting Swan v. State, 820 A.2d 342, 356 (Del. 2003)).
                                               11
State’s case with earnestness and vigor and the equal duty to see that justice be done

by giving [the] defendant a fair and impartial trial.”27 This Court has recognized the

potential that jurors “‘will give special weight to the prosecutor’s arguments, not

only because of the prestige associated with the prosecutor’s office, but also because

of the fact-finding facilities presumably available to the office.’”28            Improper

vouching is “especially problematic when a witness’[s] credibility is at issue

‘because jurors may easily interpret vouching by the prosecutor as an official

endorsement of the witness.’”29       Thus, “[t]he prosecutor has the responsibility to

‘ensure that guilt is decided only on the basis of sufficient evidence,’ without the

undue influence of ‘improper suggestions, insinuations, and assertions of personal

knowledge.’”30

       Against this backdrop, we turn to the prosecutor’s statements that Heald

challenges on appeal. Heald first challenges the prosecutor’s statements during her

opening statement that Ann would appear nervous during trial and that she was a

“nervous Nellie” and “had some anxiety issues.”31               Heald contends that the

prosecutor also inappropriately discussed the reliability of statements made during

Ann’s CAC interview. According to Heald, the prosecutor improperly urged the


27
   Whittle, 77 A.3d at 244 (internal quotations omitted).
28
   Id. (quoting Am. Bar. Ass’n, Standards for Criminal Justice 3–5.8 (1993)).
29
   Id. (quoting Trump v. State, 753 A.2d 963, 967 (Del.2000)).
30
   Rasin v. State, 187 A.3d 1209, 2018 WL 2355941, at *2 (Del. May 23, 2018) (TABLE) (quoting
Kirkley v. State, 41 A.3d 372, 377 (Del. 2012)).
31
   App. to Opening Br. at A15.
                                             12
jury to give more weight to Ann’s CAC interview by stating “[s]o the good thing in

this case is as nervous as [Ann] may be, there is that recorded statement.”32 Heald

argues that these statements improperly bolstered Ann’s credibility during the CAC

interview.

       Taken alone, we find that the prosecutor’s statements about Ann’s nervous

demeanor and the CAC interview do not rise to the level of misconduct. The

statements do not misstate evidence, nor do they express or imply that the prosecutor

has personal knowledge about the truth of Ann’s testimony. Moreover, as the State

points out, the statements were supported by the testimony of Ann’s mother,33 and

the jury was able to see for themselves that Ann had a nervous demeanor.

       Heald next points to opinions expressed by the prosecutor during her closing

argument that suggested that Ann and her parents had done the right thing and that

the “system worked”:

       [Ann] did everything right. She got the touch. She knew it wasn’t right.
       She got out of there. And she told her parents, and she told her therapist.
       And to judge her parents, everybody responds to trauma differently,
       and her parents did the right thing. They reached the therapist because
       their priority was not law enforcement, was not reporting a crime, not
       the defendant. In that moment their priority was their daughter, and
       they took care of their daughter. And the system actually worked. It
       got reported through the therapist. And when it got reported, the
       system worked, the interview at the Child Advocacy Center.34

32
   Id.
33
   At trial, Ann’s mother explained that Ann had been regularly seeing a counselor for school-
related anxiety.
34
   App. to Opening Br. at A57 (emphasis added).
                                             13
       Heald acknowledges that the prosecutor could properly address the “sequence

of events provided by Ann and the reasons provided by the parents for the choices

they made in reporting Ann’s allegation.”35 Heald also notes that the prosecutor was

entitled to argue all reasonable inferences from the evidence presented at trial. But

Heald contends that these statements were improper bolstering because the

statements revealed the prosecutor’s personal opinions and suggested that “the

choices the witnesses made were ‘right’ and that as a result of those choices, ‘the

system worked’ and the right person was brought to trial.”36

       For its part, the State contends that the prosecutor’s statements were intended

to rebut Heald’s counsel’s argument during closing that “Ann’s version of events

was not credible because her family did not immediately report the incident.”37 The

State argues that the prosecutor’s statements did not amount to improper vouching

because they “‘simply provided facts from the record showing why the witnesses

should be believed.’”38

       We have previously cautioned against the prosecution’s use of the word

“right” when describing a witness’s testimony during trial. In Whittle v. State, we

found that the prosecutor improperly vouched for the witnesses’ credibility by




35
   Opening Br. at 29.
36
   Id. (internal footnotes omitted).
37
   Answering Br. at 27.
38
   Id. at 28 (quoting Raisin, 2018 WL 2355941, at *3).
                                              14
stating that “they were ‘right’ or ‘correct’ at least 20 times.”39 Although the

prosecutor here used the word “right” when referring to the actions that Ann and her

parents took and not the testimony that Ann and her parents offered at trial, the

danger created by using the word “right” remains the same; they express the

prosecutor’s favorable opinion of the witnesses’ conduct during the events that led

to Heald’s arrest and prosecution. And the prosecutor’s opinions, though—and

perhaps because—they carry “the authority and respect the office of the prosecutor

commands,”40 are irrelevant. As such, these statements were improper.

          The impropriety of the prosecutor’s commendation of Ann and her parents for

doing “the right thing” was aggravated by her related comment that, in the event—

that is, when Ann’s therapist reported the alleged assault to law enforcement—“the

system worked.” Although the State paints this comment as an innocuous statement

that Ann’s allegations were reported through a functioning system, from the therapist

to law enforcement, we see it differently. This statement could all too easily be

interpreted as the prosecutor’s vouching for the justness of Heald’s arrest and

prosecution. After all, the “system’s” response to the therapist’s report was the

arrest, indictment, and the trial currently under review. Indeed, it is difficult to see

it any other way than this: when the alleged assault “got reported through the



39
     Whittle, 77 A.3d at 241.
40
     Trala v. State, 244 A.3d 989, 1000 (Del. 2020).
                                                 15
therapist [to law enforcement], . . . the system [actually] worked”41 by securing

Heald’s arrest and pursuing his prosecution. This, to us, is improper vouching for

the prosecution’s case.42

       Heald challenges numerous other statements made by the prosecutor during

closing argument. Heald contends that the prosecutor impermissibly invoked the

sympathy of the jury by commenting on the effect of the case and trial on Ann.

Specifically, in her closing argument, the prosecutor remarked that: “[i]t looked like

this was probably one of the more painful things this ten-year-old had ever had to

have done in her life.”43 Heald also asserts that the prosecutor improperly suggested

to the jury that Ann told a number of adults “the same thing”44 about what happened

at the Healds’ home. Heald also argues that, during closing argument, the prosecutor

“inflamed the passions of the jury against Heald through an improper

characterization of his charges”45 by commenting:

       Let’s face it. When it comes to family members, no one wants to think
       or believe that a family member could ever do something as heinous as
       what we are alleging here. It’s something that family may choose to
       never believe it ever happened, unless they saw it with their own eyes.46


41
   App. to Opening Br. at A57.
42
   Kirkley, 41 A.3d at 377 (“[T]he prosecutor commits misconduct when he vouches for the State’s
case.” (quoting Hardy v. State, 962 A.2d 244, 247 (Del. 2008))); see Del. R. Prof. Conduct 3.4(e)
(2021) (“A lawyer shall not . . . in trial, state a personal opinion as to the justness of a cause, the
credibility of a witness, [or] . . . the guilt of an accused.”).
43
   App. to Opening Br. at A56.
44
   Id. at A57.
45
   Opening Br. at 32.
46
   App. to Opening Br. at A56.
                                                 16
       These statements, too, were improper. We have recognized that the State has

“flexibility in closing arguments that allows attorneys to move beyond the bounds

of merely regurgitating evidence and allows attorneys to explain all legitimate

inferences of innocence or guilt that flow[] from the evidence presented at trial.”47

But this flexibility is limited. A prosecutor may not express her personal opinions

and must avoid “improper suggestions, insinuations, and assertions of personal

knowledge in order to ensure that guilt is decided only on the bases of sufficient

evidence.”48 Here, the prosecutor opined that “no one wants to think or believe that

a family member could ever do something”49 like the allegations facing Heald here.

The prosecutor described these allegations as “heinous.”50 Moreover, the prosecutor

told the jury that Ann’s statements to multiple “trusted adults” were “the same,”51

implying that the prosecutor knew more about the content of the statements Ann

made to each of the adults with whom she talked about the incident than the evidence

suggested. These statements go beyond the inferences that a prosecutor may argue

based on the evidence presented at trial.

       Having determined that the prosecutor engaged in misconduct, we must next

determine whether those statements prejudicially affected Heald’s substantial rights.



47
   Burroughs v. State, 988 A.2d 445, 449 (Del. 2010).
48
   Kirkley, 41 A.3d at 377 (citing Trump, 753 A.2d at 968).
49
   App. to Opening Br. at A56.
50
   Id.
51
   Id. at A57.
                                               17
We must assess whether the prosecutor’s statements, reviewed cumulatively52 and

in the context of the whole case, prejudiced the defendant’s right to a fair trial.53

Where the credibility of witnesses is a central issue in the case, the closeness of the

case is an important consideration.54

       Here, the case was close, and the credibility of the witnesses was central to

the jury’s task. The many witnesses called by the State, including Ann, recounted

the events that occurred at the Healds’ house differently. For example, Ann testified

that Brian and she were alone in Ashley’s room—without Ashley and Carl—and

that Heald touched her after Brian had run out of the room. But Ashley and Brian

recalled that all four children were in Ashley’s room during the game. Moreover,

Ashley, Brian, and Heald all testified that Ann was never alone with Heald in any

room of the house.        Ann’s testimony itself was beset by faded memory and

uncertainty. And her only testimony that directly incriminated Heald appears to

have depended on a recollection refreshed by her review of an unidentified object

during her direct examination by the State. Heald took the stand in his own defense

and denied touching Ann inappropriately. Moreover, there was no physical evidence

presented by either party. In a case such as this one, where the margin between guilt

and innocence is narrow, we cannot be confident that the prosecutor’s improper


52
   Swan, 820 A.2d at 356.
53
   Hooks v. State, 416 A.2d 189, 205 (Del. 1980).
54
   Whittle, 77 A.3d at 248.
                                              18
comments did not have a measurable cumulative effect on the jury’s verdict. We

therefore conclude that the prosecutor’s improper comments as identified and

discussed above jeopardized the fairness and integrity of Heald’s trial.

          Because our reversal on this ground results in a remand for a new trial, we

next turn our attention to Heald’s claims that the Superior Court erred by allowing

the State to introduce inadmissible hearsay and other prejudicial testimony.

          B.     Testimony of Ann’s Parents

          Heald challenges the admission of three parts of Ann’s parents’ testimony: (1)

Ann’s parents’ statements about Ann’s demeanor when she returned home following

her encounter with Heald; (2) Ann’s parents’ statements about the other people Ann

talked to about the incident; and (3) Ann’s father’s statement that Ann had told him

that her friend’s uncle had touched her inappropriately.

          At trial, Heald objected to the admission of the statements regarding the other

people Ann talked to about the incident and the admission of Ann’s hearsay

statement to her father. Here, Heald argues that these statements served no proper

purpose and were “unfairly prejudicial to Heald as [the statements] improperly

bolstered Ann’s claim and improperly elicited sympathy for her.” 55 Heald did not

object to the admission of Ann’s parents’ statements about Ann’s demeanor at trial,

but now argues that these statements, along with other statements made by Ann’s


55
     Opening Br. at 9.
                                            19
parents, should not have been admitted at trial because they were irrelevant and

unfairly prejudicial.

       The State responds that Ann’s parents’ testimony about Ann’s demeanor and

the other people Ann talked to about the incident were properly admitted as relevant

evidence and did not improperly bolster or vouch for the Ann’s credibility. The

State contends that these statements explain “how the investigation unfolded”56 and

that “none of the people with whom Ann spoke testified to the details of what she

told them, nor did they comment, either explicitly or implicitly, about whether they

believed she was telling the truth.”57 And the State argues that the Superior Court

properly admitted Ann’s hearsay statement that her friend’s uncle touched her

inappropriately as an excited utterance.

       Whether the defendant objected to the admission of evidence at trial dictates

the standard of review under which we review the trial court’s evidentiary rulings.

This Court reviews the trial court’s rulings on the admissibility of evidence for abuse

of discretion.58 “An abuse of discretion occurs when a court has exceeded the

bounds of reason in light of the circumstances, or so ignored recognized rules of law

or practice so as to produce injustice.”59 In the absence of an objection at trial, this



56
   Answering Br. at 12.
57
   Id.
58
   McNair v. State, 990 A.2d 398, 401 (Del. 2010) (citing Baumann v. State, 891 A.2d 146, 148
(Del. 2005)).
59
   Id. (citing Lilly v. State, 649 A.2d 1055, 1059 (Del. 1994)).
                                             20
Court reviews the trial court’s evidentiary rulings for plain error.60 “Plain errors are

‘limited to material defects which are apparent on the face of the record; which are

basic, serious and fundamental in their character, and which clearly deprive an

accused of a substantial right, or which clearly show manifest injustice.’”61

          1.      Ann’s Demeanor

       Because he did not object at trial, we review Heald’s contention that Ann’s

parents’ testimony regarding Ann’s demeanor after the alleged incident at the

Healds’ house served no proper purpose and had a prejudicial effect that outweighed

its probative value for plain error. At trial, Ann’s parents testified that Ann was

“extremely upset . . . [and] very scared,”62 that “she was kind of embarrassed,”63 and

that “[s]he kept her head down . . . [and was] [j]ust very nervous.”64 In our view,

contrary to Heald’s contention, these statements are relevant and provide context for

understanding Ann’s version of the events that occurred at the Healds’ home during

the game of Monster. We note that “[a]s a general rule, a witness may not bolster or

vouch for the credibility of another witness by testifying that the other witness is

telling the truth.”65 But the parents’ description of Ann’s emotional state after she

returned home from the Healds’ house cannot fairly be likened to testimony that this


60
   Green, 2016 WL 4699156, at *2 (citing Supr. Ct. R. 8 and Wainright, 504 A.2d at 1100).
61
   Id. (quoting Wainright, 504 A.2d at 1100).
62
   App. to Opening Br. at A20.
63
   Id. at A18.
64
   Id. at A19.
65
   Capano v. State, 781 A.2d 556, 595 (Del. 2001).
                                             21
Court has previously prohibited as improper vouching or bolstering.66 Here, the

parents’ testified about their observations of Ann’s demeanor after the alleged

incident without commenting on Ann’s credibility or the truthfulness or reliability

of her statements. Accordingly, we find no error in the Superior Court’s admission

of this testimony.

           2.      Ann’s Statements to Other People

       We also find no abuse of discretion in the Superior Court’s admission of the

parents’ testimony that Ann had talked to other people about what happened at the

Healds’ home. As a general rule, prior out-of-court consistent statements are

inadmissible hearsay unless “offered to rebut an express or implied charge against

[the declarant] of recent fabrication or improper influence or motive.”67 But Ann’s

parents’ testimony only explained that Ann had talked with others, specifically her

grandmother and her therapist.             The testimony did not include any hearsay

statements that Ann or anyone else made during those conversations and never

suggested that Ann’s various statements were consistent or truthful. Heald contends

that “an inference could be drawn that [Ann] was telling the truth”68 from the


66
   See Green, 2016 WL 4699156, at *2 (holding that the sexual assault nurse’s testimony that “she
believed what the victim told her about what happened” vouched for the credibility of the victim);
Whittle, 77 A.3d at 241 (holding that the prosecutor improperly vouched for several witnesses “by
stating that they were ‘right’ or ‘correct’ at least 20 times”); Capano, 781 A.2d at 595 (finding the
testimony of a witness’s lawyer improperly vouched for the witness’s credibility because it
implicitly suggested that the witness would tell the truth).
67
   D.R.E. 801(d)(1)(B).
68
   Opening Br. at 16.
                                                22
prosecutor’s statement during her closing argument that Ann told multiple people

about what happened at the Healds’ house. But the parents’ testimony did not

suggest that Ann had made prior consistent statements during these conversations.69

And, as the State observes, “the fact that Ann spoke to others was part of the facts

of the case; it was how the investigation unfolded.”70          Accordingly, we find that it

was not an abuse of discretion for the Superior Court to allow Ann’s parents to testify

that Ann had talked with others about what happened at the Healds’ house.

           3.     Ann’s Hearsay Statement to Her Father

       We turn next to Heald’s challenge to the admission of Ann’s father’s

testimony that, upon her return from her friend’s home, Ann confided that her

friend’s uncle had touched her inappropriately. The manner in which this statement

came before the jury was unusual and warrants careful review.

       During a conference immediately before jury selection, counsel alerted the

court to a dispute regarding the admissibility of Ann’s statement during the CAC

interview that she had told several other people—her parents and her grandmother—

what happened to her at the Healds’ house.                 In arguing for the statement’s

admissibility, the prosecutor represented that “the State was willing to take out the



69
   For this reason, Heald’s reliance on D.R.E. 801(d)(1)(B), the United States Supreme Court
decision in Tome v. United States, 513 U.S. 150 (1995), and this Court’s decision in Stevenson v.
State, 149 A.3d 1187 (Del. 2016), is misplaced. Contrary to Heald’s contention, the Court did not
permit Ann’s parents to testify that Ann made a prior consistent statement.
70
   Answering Br. at 12.
                                               23
part that goes into detail of what [Ann] said, but just [retain] that she had told them,

period.”71 The prosecutor then explained why the statement was relevant:

       These are facts of the case. This is how the investigation unfolded. She
       had to tell these people who she trusted. [She] [g]ot to the therapist and
       the therapist is the one who reported to the New Castle Police
       Department. So the State doesn’t want a large gaping hole in its case
       as to this child doing the right thing and telling people. I understand
       the defense doesn’t want the hearsay part of it. I think there are
       reasonable objections to the hearsay part of it. . . . But as far as the
       redactions for the interview, the State does object. We need to be able
       to present that this victim did tell the interviewer when asked that she
       spoke to these particular people.72
       Defense counsel responded that, even though the CAC interview might be

admissible, impermissible hearsay within the interview should be excluded. In the

defense’s view, “the fact that she also . . . told these other people is hearsay [and]

it’s bolstering,” because “the implication [was] . . . it must be true because she told

these other people the same thing.”73

       The discussion then turned to the topic of Ann’s parents’ testimony. Defense

counsel forewarned the court that, should the State attempt to elicit testimony from

the parents about what Ann told them, he intended to object. The prosecutor

responded that “with the dad, . . . it’s . . . [an] excited utterance. The child is still

under the stress of the event. She specifically says I was over [at the Healds’] house




71
   App. to Opening Br. at A12.
72
   Id.
73
   Id.
                                           24
and I was touched. She does not go into any more detail really than that.”74 In

support of its reliance on the excited-utterance exception to the hearsay rule, the

prosecutor offered that the Healds’ house was “no more than a block”75 from Ann’s

home, but no estimation of the time lapse between the purported startling event and

the conversation between Ann and her father. The Superior Court deferred its ruling

on the admissibility of the father’s testimony about the conversation, presumably so

the record could be fleshed out and the foundation laid for considering the testimony

under the excited-utterance exception.

       Although generally inadmissible, a hearsay statement may be admitted at trial

under an exception to the rule against hearsay “where the declaration has some

theoretical basis making it inherently trustworthy. . . . [But] absent some special

indicia of reliability and trustworthiness, hearsay statements are inadmissible.”76

Under the excited-utterance exception, an out-of-court statement is admissible if it

is a “statement relating to a startling event or condition, made while the declarant

was under the stress of excitement that it caused.”77 This Court has delineated the

admissibility requirements under D.R.E. 803(2) as follows: “(1) the excitement of

the declarant must have been precipitated by an event; (2) the statement being




74
   Id. at A13 (emphasis added).
75
   Trial Transcript at 23:1, State v. Heald, No. 1901004218 (Del. Super. Ct. Sept. 10, 2019).
76
   Smith v. State, 647 A.2d 1083, 1088 (Del. 1994).
77
   D.R.E. 803(2).
                                               25
offered as evidence must have been made during the time period while the

excitement of the event was continuing; and (3) the statement must be related to the

startling event.”78 “Statements qualifying as excited utterances are deemed reliable

because the person making the statement under these conditions ‘is not in a position

to fabricate and will exclaim the truth.’”79 Put differently, “[t]he assumption

underlying the hearsay exception of Rule 803(2) is that a person under the sway of

excitement temporarily loses the capacity of reflection and thus produces statements

free of fabrication.”80 This Court has held that, in determining whether an out-of-

court statement is admissible under the excited utterance exception, no one factor is

dispositive and that “a court must carefully consider all the factors present.”81 In

addition to the time that has elapsed since the exciting event is not dispositive, a

court may also consider “the nature of the startling event, whether the statement was

made in response to questioning, the nature of the declarant, and whether the

statement is self-serving.”82

       Here, Ann’s father testified that, upon arriving home, Ann was “extremely

upset,” “scared,” and “crying.”83 And that Ann was upset when she left the Healds’

home is supported by other testimony. But, after the alleged incident, Ann continued


78
   Gannon v. State, 704 A.2d 272, 274 (Del. 1998).
79
   Culp v. State, 766 A.2d 486, 490 (Del. 2001).
80
   Id. (quoting Miller v. Keating, 754 F.2d 507, 512 (3d Cir. 1985)).
81
   Id. at 491.
82
   Id. at 491 n.7.
83
   App. to Opening Br. at A20.
                                                26
to play the game with Heald, and she remained at the Healds’ home after telling the

other children that she felt uncomfortable. While still at the Healds’ home, Ann

called her father on the phone and talked to him, without mentioning anything about

the alleged incident. After arriving home, and only after being questioned by her

father about what had happened, Ann told her father that her friend’s uncle had

touched her inappropriately.84 The record is unclear about how much time had

elapsed between the alleged touching and Ann’s statement to her father. Yet despite

this gap in the foundation and the fact that Ann’s statement to her father was in

response to his questions, the court found that the State had laid an adequate

foundation for the admission of the statement as an excited utterance.

       The trial court’s conclusion may very well have been the correct one. But

except for the father’s testimony establishing that Ann was “extremely upset” when

she returned home that day, it is unclear to us whether the trial court considered all

the relevant circumstances before finding that the challenged statement was an

excited utterance within the meaning of D.R.E. 803(2). As noted above, there were

several intervening events between the alleged incident and Ann’s conversation with

her father. Moreover, there is no estimation of how much time had passed before

Ann’s statement to her father. And that the most critical of Ann’s statements to her



84
  Given Ann’s age, we assume that these were not her precise words and that they likely represent
her father’s interpretation of what she told him.
                                               27
father was made in response to his question might—but does not necessarily—

suggest reflection rather than spontaneity.      To be sure these factors are not

dispositive, but, as we said in Culp, “a court must carefully consider all the factors

present.”85 Accordingly, we urge the Superior Court, on remand, to revisit its ruling

and to conduct a more detailed analysis of the foundation laid for the admission of

Ann’s statement under the excited-utterance exception.

       C.     Testimony of the CAC Forensic Investigator

       Heald argues that the testimony of Amy Kendall, the CAC investigator who

interviewed Ann following the alleged incident at the Healds’ house, improperly

vouched for Ann’s credibility. Heald asserts that, by explaining her training and

experience and the CAC’s process for obtaining statements from victims or

witnesses of a crime, “the introduction of this irrelevant testimony created a

substantial risk that the jury believed that the investigator’s skills and methods

induced a truthful statement.”86 Relying on this Court’s decision in Richardson v.

State,87 Heald claims that the Superior Court erred by permitting Kendall to discuss

matters beyond the authentication of Ann’s CAC statement at trial. The State says

that Richardson is distinguishable and that the Superior Court did not err in

admitting Kendall’s testimony because her testimony “was relevant and helpful to


85
   Culp, 766 A.2d at 491.
86
   Opening Br. at 17–18.
87
   43 A.3d 906 (Del. 2012).
                                         28
the jury because it provided context to the interview.”88 At trial, Heald did not object

to Kendall’s testimony. Thus, we review his challenge to the admission of Kendall’s

testimony for plain error.89

       In Richardson, the CAC investigator testified about her background, training,

and the CAC’s interview techniques, including a detailed account of the RATAC

protocol90 for interview children. The investigator explained that the interview “is a

process of uncovering what happened and talking about it” and opined that “it’s very

obvious when [the children] are being truthful.”91 This Court held that admission of

the CAC investigator’s testimony constituted “plain and reversible error” because

her testimony “served no purpose other than to validate the interview process, and

its ability to draw out the truth from child victims.”92

       Here, like the CAC investigator in Richardson, Kendall discussed her training

and experience as well as the CAC interview process. But unlike the investigator’s

testimony in Richardson, Kendall did not suggest that the interview process was

designed to evoke truthful responses. We note the similarity between Kendall’s

testimony and investigator’s testimony in Richardson and reiterate the guidance that



88
   Answering Br. at 21.
89
   Green, 2016 WL 4699156, at *2.
90
   The CAC interviewer explained that in the RATAC protocol the “R” stands for rapport, the “A”
stands for anatomy, the “T” stands for touch, the “A” stands for abuse, and the “C” stands for
closure. Richardson, 43 A.3d at 909–10.
91
   Id. at 910.
92
   Id. at 911.
                                              29
we have previously set forth that, where “voluntariness of the statement is not in

issue, the [CAC] interviewer’s testimony should be limited to authentication.”93 But

we find that Kendall did not improperly vouch for Ann’s credibility. Thus, the

Superior Court did not commit plain error by admitting Kendall’s testimony.

                                III.   CONCLUSION

           Because we conclude that the prosecutor’s improper comments during her

closing argument compromised the fairness and integrity of Heald’s trial, we reverse

the judgment of the Superior Court and remand for a new trial consistent with this

opinion.




93
     Id.
                                         30